                                    UNITED STATES BANKRUPTCY COURT
                                      MIDDLE DISTRICT OF ALABAMA




In re                                                                                   Case No. 20−32009
                                                                                        Chapter 13
Myrio Antjuna Hill and Sharon Denise Brooks ,
        Debtors.



                                   ORDER DISMISSING BANKRUPTCY CASE

        Since the debtor filed a motion to dismiss this chapter 13 bankruptcy case, and the case has not been
converted under 11 U.S.C. §§ 706, 1112, or 1208, it is

        ORDERED that this bankruptcy case is DISMISSED. It is

         FURTHER ORDERED that the chapter 13 trustee's office shall file and serve on all creditors a final account
reflecting the receipts and disbursements in this case.

        All pending motions and objections are terminated with this order. If this case is reinstated, any motions so
terminated may be refiled without an additional filing fee.


Dated March 18, 2021




                                                                 William R. Sawyer
                                                                 United States Bankruptcy Judge




NOTICE:
Any unpaid filing fees remain due and payable to the clerk of court. Failure to pay the filing fee may result in
additional collection proceedings.
                                                              United States Bankruptcy Court
                                                               Middle District of Alabama
In re:                                                                                                                 Case No. 20-32009-WRS
Myrio Antjuna Hill                                                                                                     Chapter 13
Sharon Denise Brooks
       Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 1127-2                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Mar 18, 2021                                               Form ID: odsm13                                                           Total Noticed: 21
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 20, 2021:
Recip ID                   Recipient Name and Address
db/jdb                #+   Myrio Antjuna Hill, Sharon Denise Brooks, 4600 Narrow Lane Road Apt. A, Montgomery, AL 36116-2979
4479508                +   ADS/Comenity/Victoria Secret, PO Box 182789, Columbus, OH 43218-2789
4479510                +   Chip Ellis Motors, 2235 E. South Blvd, Montgomery, AL 36116-2404
4479511                +   Courtyards At Garden Glen Apartments, PO Box 2189, Montgomery, AL 36102-2189
4479513                +   Daughter, 4600 Narrow Lane Road Apt. A, Montgomery, AL 36116-2979
4479514                +   First Heritage Credit, 605 Crescent Blvd STE 101, Ridgeland, MS 39157-8659
4479516                +   LVNV Funding, LLC, P.O. Box 98875, Las Vegas, NV 89193-8875
4479519                +   Premier Bankcard / First Premier, 601 S Minnesota Ave, Sioux Falls, SD 57104-4824
4479520                +   Red Lion Apartments, 4726 Narrow Lane Road, Montgomery, AL 36116-2960
4479521                +   Sequium Asset Solutions, LLC, 1130 Northchase Pkwy Ste 150, Marietta, GA 30067-6429
4479522                +   South Central Alabama Housing Authority, 276 Smith Street, Hayneville, AL 36040-5026

TOTAL: 11

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
4533656                + Email/Text: michael@car-llc.com
                                                                                        Mar 18 2021 20:33:00      CAPITAL ASSET RECOVERY, P.O. BOX
                                                                                                                  192585, DALLAS, TX 75219-8523
4479509                + Email/Text: bo@capella.edu
                                                                                        Mar 18 2021 20:33:00      Capella University, 225 South 6th Street,
                                                                                                                  Minneapolis, MN 55402-4601
4484485                    EDI: JEFFERSONCAP.COM
                                                                                        Mar 19 2021 00:13:00      Jefferson Capital Systems LLC, Po Box 7999,
                                                                                                                  Saint Cloud Mn 56302-9617
4479515                + EDI: CAPIO.COM
                                                                                        Mar 19 2021 00:13:00      Law Offices of Mitchell Bluhm, 3400 Texoma
                                                                                                                  Parkway SUit 100, Sherman, TX 75090-1916
4479517                + Email/Text: opportunitynotices@gmail.com
                                                                                        Mar 18 2021 20:33:00      Opp Loans, 130 E Randolph St Ste 3400, Chicago,
                                                                                                                  IL 60601-6379
4479518                + Email/PDF: resurgentbknotifications@resurgent.com
                                                                                        Mar 18 2021 21:29:02      Pinnacle Credit Services, Resurgent Capital
                                                                                                                  Services, PO Box 10587, Greenville, SC
                                                                                                                  29603-0587
4479512                    Email/Text: smbk@smcredit.com
                                                                                        Mar 18 2021 20:32:00      Covington Credit/SMC, 1100 Rucker Blvd, Ste.
                                                                                                                  2-A, Enterprise, AL 36330
4479523                + Email/Text: bncnotice@almb.uscourts.gov
                                                                                        Mar 18 2021 20:33:00      US Bankruptcy Court, One Church Street,
                                                                                                                  Montgomery, AL 36104-4018
4479524                + EDI: WABK.COM
                                                                                        Mar 19 2021 00:13:00      World Finance, P.O. Box 6429, Greenville, SC
                                                                                                                  29606-6429
4481727                + EDI: WABK.COM
                                                                                        Mar 19 2021 00:13:00      World Finance Corp. c/o World Acceptance Corp.,
                                                                                                                  Attn: Bankruptcy Processing Center, PO Box
                                                                                                                  6429, Greenville, SC 29606-6429
District/off: 1127-2                                              User: admin                                                             Page 2 of 2
Date Rcvd: Mar 18, 2021                                           Form ID: odsm13                                                       Total Noticed: 21
TOTAL: 10


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 20, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 18, 2021 at the address(es) listed
below:
Name                             Email Address
Bankruptcy Administrator
                                 ba@almb.uscourts.gov

Larry E. Darby, Esq
                                 on behalf of Creditor Kensington Apartments aka Red Lion LDarbyEsq@knology.net
                                 bankruptcy@alabamaevictions.com;darbylawfirm@yahoo.com

Michael Brock
                                 on behalf of Joint Debtor Sharon Denise Brooks bankruptcy@brockandstoutlaw.com
                                 bankruptcy@managelawfirm.com;bkbackup@managelawfirm.com

Michael Brock
                                 on behalf of Debtor Myrio Antjuna Hill bankruptcy@brockandstoutlaw.com
                                 bankruptcy@managelawfirm.com;bkbackup@managelawfirm.com

Sabrina L. McKinney
                                 trustees_office@ch13mdal.com


TOTAL: 5
